UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4353



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TARA ANDERSON THOMPSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:05-cr-00539-DCN)


Submitted:   February 23, 2007            Decided:   March 29, 2007


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James B. Loggins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Reginald I. Lloyd, United States
Attorney, Carlton R. Bourne, Jr., Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tara Anderson Thompson was convicted after a jury trial

of one count of conspiracy to launder money and to engage in

monetary transactions in property derived from drug distribution,

in violation of 18 U.S.C. §§ 1956(a)(1)(B)(i), (h), 1957 (2000),

one count of engaging in a monetary transaction in criminally

derived property, in violation of 18 U.S.C. § 1957(a) (2000), and

one count of aiding and abetting the distribution of marijuana, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(C) (2000) and 18 U.S.C.

§ 2 (2000).      The district court sentenced Thompson to sixty-three

months of imprisonment.        She appeals her conviction and sentence.

           On appeal, Thompson’s counsel filed an Anders* brief in

which he states that there are no meritorious issues for appeal,

but   suggests    that   Thompson’s       conspiracy    conviction   should   be

reversed because the Government failed to establish that Thompson

actually knew of the illegal origin of the funds in question.

Thompson has also filed a pro se supplemental brief asserting

several   claims    related    to   her    conviction    and   sentence.      The

Government responds that the evidence was sufficient to sustain

Thompson’s conviction of money laundering conspiracy.

           A defendant challenging the sufficiency of the evidence

faces a heavy burden.         United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).          “[A]n appellate court’s reversal of a


      *
       Anders v. California, 386 U.S. 738 (1967).

                                     - 2 -
conviction on grounds of insufficient evidence should be confined

to   cases   where   the   prosecution’s   failure   is   clear.”     United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984).                 A jury’s

verdict must be upheld on appeal if there is substantial evidence

in the record to support it.       Glasser v. United States, 315 U.S.

60, 80 (1942).       In determining whether the evidence in the record

is substantial, we view the evidence in the light most favorable to

the government, and inquire whether there is evidence that a

reasonable finder of fact could accept as adequate and sufficient

to establish a defendant’s guilt beyond a reasonable doubt. United

States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).             In

evaluating the sufficiency of the evidence, we do not review the

credibility of the witnesses and assume that the jury resolved all

contradictions in the testimony in favor of the government. United

States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).

             To prove Thompson participated in a conspiracy to launder

money, the Government must “prove that (1) a conspiracy to commit

. . . money laundering was in existence, and (2) during the

conspiracy, the defendant knew that the proceeds . . . had been

derived from an illegal activity, and knowingly joined in the

conspiracy.”    United States v. Alerre, 430 F.3d 681, 693-94 & n.14

(4th Cir. 2005), cert. denied, 126 S. Ct. 1925 (2006).               Counsel

asserts only that the evidence was insufficient to establish that

Thompson knew that the money involved was derived from illegal


                                   - 3 -
activity.   Our review of the record convinces us that the evidence

was sufficient to sustain the jury’s finding of guilt.

            We have considered the allegations of error asserted in

Thompson’s pro se supplemental brief and find them to be without

merit.   In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Thompson’s conviction and sentence.       We deny

Thompson’s motion to remand.     This court requires that counsel

inform Thompson, in writing, of the right to petition the Supreme

Court of the United States for further review.         If Thompson

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on Thompson.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 4 -